 

Exhibit 10.1

 

SELECT ENERGY SERVICES, INC.

2016 EQUITY INCENTIVE PLAN

 

GLOBAL AMENDMENT TO

PERFORMANCE SHARE UNIT GRANT NOTICES AND AGREEMENTS

 

This Global Amendment to Performance Share Unit Grant Notices and Agreements
(this “Amendment”) is hereby adopted by Select Energy Services, Inc., a Delaware
corporation (the “Company”), as of January 22, 2020 (the “Effective Date”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Select Energy Services, Inc. 2016 Equity Incentive Plan (as
amended, the “Plan”).

 

WHEREAS, during 2018 and 2019, the Company has previously granted performance
share units under the Plan to Participants pursuant to the terms and conditions
of Performance Share Unit Grant Notices and Performance Share Unit Agreements
between the Company and such Participants (collectively, the “Outstanding Award
Agreements”);

 

WHEREAS, pursuant to the Plan and the Outstanding Award Agreements, the terms
and conditions of the Outstanding Award Agreements may be amended without the
consent of any Participant, provided that such amendment does not materially
reduce the rights of any Participant who holds an Award subject to such
amendment; and

 

WHEREAS, the Company desires to amend each Outstanding Award Agreement to
clarify the terms of the Performance Goal (as defined in the Outstanding Award
Agreements) as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, effective as of the Effective
Date, the Outstanding Award Agreements are hereby amended as follows:

 

1.                  The definition of “Adjusted Net Income” is hereby deleted in
its entirety and replaced with the following:

 

“(ii) “Adjusted Net Income” means the product obtained by multiplying:

 

(A) the difference obtained from:

 

(i) “EBITDA”, as calculated in accordance with that certain Credit Agreement
dated as of November 1, 2017, among the Company, SES Holdings, LLC, Wells Fargo
Bank, National Association, JPMorgan Chase Bank, N.A., and the lenders party
thereto (the “Credit Agreement”); provided, however, that the adjustments set
forth in such definition in the Credit Agreement shall exclude certain items,
including (x) any net non-cash gain or loss during such period arising from the
sale, exchange, retirement or other disposition of capital assets (such term to
include all fixed assets and all securities) in the ordinary course of business,
and (y) any write-up or write-down of tangible assets , less

 

(ii) the sum of:

 

(a) interest expense, plus

 

(b) depreciation expense,

 

by

 

(B) 0.79; and”

 

2.                  Exhibit B to the Outstanding Award Agreements and all cross
references thereto shall be deleted in their entirety

 

3.                  Except as expressly amended hereby, the Outstanding Award
Agreements shall remain in full force and effect and are specifically ratified
and reaffirmed.

 

[Remainder of Page Intentionally Blank]

 



 



 